Exhibit 3 Directors and Executive Officers of Rapac as of April 29, 2013 The name, position, principal occupation, business address and citizenship of each director and executive officer is set forth below. Name (Citizenship) Position Principal Occupation Business Address Alex Milner (Israel) Chairman of the Board of Directors Chief Executive Officer of O.R.T. Technologies Ltd. and director of companies in the O.R.T. group 4 Ha’alon Street Kfar Neter 40593, Israel Tanhum Oren (Israel)* Director Chief Executive Officer and director of companies in the Inter-Gamma group 4 Ha’alon Street Kfar Neter 40593, Israel Roni Oren (Israel)* Chief Executive Officer and Director Chief Executive Officer of Rapac and director of companies in the Rapac group 4 Ha’alon Street Kfar Neter 40593, Israel Yigal Berman (Israel) Director Chief Financial Officer of Inter-Gamma and director of companies in the Inter-Gamma group 4 Ha’alon Street Kfar Neter 40593, Israel Amir Makov (Israel) Director Director of various companies 4 Ha’alon Street Kfar Neter 40593, Israel Niv Ahituv (Israel and Canada) Director President, Dan Academic Center 4 Ha’alon Street Kfar Neter 40593, Israel Orly Felner-Hayardeny (Israel) Director Director of various companies 4 Ha’alon Street Kfar Neter 40593, Israel Haim Mazuz (Israel) Chief Financial Officer Chief Financial Officer of Rapac and director of companies in the Rapac group 4 Ha’alon Street Kfar Neter 40593, Israel * Mr. Tanhum Oren is the father of Mr. Roni Oren and Ms. Ruth Oren Homonai.
